DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 05/04/2022 has been entered.  Claims 1, 4-12 and 15 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 05/04/2022.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the instant application exceeds 150 words.  In addition, the abstract recites phrases which can be implied, such as "supporting element (4)" and a plurality of other elements each followed by a reference numeral associated with the detailed description and the drawings.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 7 recites the limitation "wherein the frontal supporting part comprises a double-layer material, and a membrane is arranged between the two layers of the material", which renders the claim indefinite.  claim has been amended to recite "wherein the frontal supporting part is a double-layer material".  Claim 7 depends from claim 1, and claim 7 recites wherein the frontal supporting part is a three-layer material, which conflicts with claim 1.  
Claim 8 depends from rejected claim 7 and is likewise rejected.  As claims 7-8 conflict with claim 1, no prior art is applied to claims 7-8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-5, 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2012/0186001 A1) in view of Atlee (US 3,517,666 A). 
Regarding claim 1, Okamoto discloses a pair of men's pants (male underpants 1A; figs. 5-6; paras. 0062, 0094) having a band-shaped supporting element (front tightening parts 40a, front tightening parts 50, upper front parts 10A, rear tightening parts 40b, upper rear parts 10A and rear tightening parts 50, together forming a band-shaped supporting element; see annotated fig. 5-6; paras. 0062, 0094) and a frontal supporting part (public part 20A; figs. 5-6; paras. 0062, 0094), 
wherein the frontal supporting part centrally arranged on a front side of the pants (see figs. 5-6; paras. 0062, 0094) extends from a crotch region to a waistband of the pants (from crotch region to waistband 30; figs. 5-6; paras. 0062, 0078, 0094), and 
wherein the band-shaped supporting element continuously extends from a backside of the pants across lateral sides of the pants to the frontal supporting part (see annotated figs. 5-6), and wherein the band-shaped supporting element comprises a lower edge (see annotated figs. 5-6), and 
wherein a width of the band-shaped supporting element, at its both ends, is at most 60% of a length of the frontal supporting part (see fig. 5), and 
wherein in a state of the pants being worn the band-shaped supporting element extends on the backside of the pants in the region between the waistband of the pants and the coccyx of the wearer (see annotated fig. 5) such that the band-shaped supporting element exerts a horizontal traction to the frontal supporting part, across the right and left groin portions and a back region (the band-shaped supporting element comprising front and rear tightening parts 40a, 40b and 50, front and rear elastic parts 10A, which are capable of exerting a horizontal traction to the frontal supporting part, across the right and left groin portions and a back region; see figs. 5-6; paras. 0063, 0094),
wherein the band-shaped supporting element is a double-layer material (parts 50 are formed by two layers of patches; para. 0050).
Okamoto does not explicitly disclose wherein the lower edge of the band-shaped supporting element on the front side of the pants has an arcuate course across a right groin portion and a left groin portion respectively of the wearer, starting from the frontal supporting part.  However, Fig. 5 of Okamoto appears to show the lower edge of the band-shaped supporting element on the front side of the pants has a substantially straight course across a right groin portion and a left groin portion of the wearer, starting from the frontal supporting part.  One of ordinary skill of the art would recognize that it has been an obvious design of choice in the garment art to use a substantially straight course or an arcuate course for an edge of a fabric piece in a garment.  Therefore, it would have been obvious design of choice to one having ordinary skill in the garment art before the effective filing date of the invention to have modified the shape of the straight lower edge of the band-shaped supporting element on the front side of the pants as disclosed by Okamoto, to have a slight arcuate shape.  Such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Okamoto does not explicitly disclose wherein the pants comprise pant legs, wherein the two pant legs extend from the lower edge of the band-shaped supporting element, and the two pant legs are firmly connected to the lower edge of the band-shaped supporting element.  However, Okamoto does disclose wherein the pants comprise two lower portions (left front lower portion 10A and left rear lower portion 40a together forming a left lower portion, and right front lower portion 10A and right rear lower portion 40a together forming a right lower portion; see annotated figs. 5-6), wherein the two lower portions extend from the lower edge of the band-shaped supporting element to leg openings (see annotated figs. 5-6), and the two lower portions are firmly connected to the lower edge of the band-shaped supporting element (either sewing or bonding; para. 0076).  Further, Okamoto discloses that the invention is a garment with a crotch for covering at least part of a lower body of a wearer (para. 0008; claim 1); therefore Okamoto's disclosure encompasses the scope of men's boxer briefs and men's long pants which comprising two legs.  Therefore, it would have been obvious design of choice to one having ordinary skill in the garment art before the effective filing date of the invention to have modified men's underpants as disclosed by Okamoto, to have longer lower portions to further cover at least a portion of the wearer's legs, in order to provide suitable lower body garments for specific desired applications.
Okamoto does not disclose wherein the frontal supporting part is a double-layer material.  However, Atlee teaches a pair of men's pants (man's underpants; fig. 1; col. 1, ll. 21-32; col. 3, ll. 17-23) comprises a frontal supporting part (pouch 10; fig, 1; col. 3, ll. 17-23), wherein the frontal supporting part is a double-layer material (pouch 10 comprises two layers of material; col. 4, ll. 29-34, 58-60).  Okamoto and Atlee are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the frontal supporting part as disclosed by Okamoto, with wherein the frontal supporting part is a double-layer material as taught by Atlee, in order to provide a frontal supporting part which can absorb any drops of urine which may enter it and also give maximum sanitary protection to the outer clothing and to prevent soil from appearing on the outside of the pouch (Atlee; col. 4, ll. 29-60).
Regarding claim 4, Okamoto and Atlee, in combination, disclose the pair of men's pants according to Claim 1, but does not explicitly disclose wherein the band-shaped supporting element has a width of 0.5 cm to 15 cm.  However, one of ordinary skill in the art would recognize that it has been a common practice to form a panty portion with a width of about 0.5 cm to 15 cm based on the size range of a male adult.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the width of the band-shaped supporting element, as disclosed by Okamoto, to have formed a band-shaped supporting element with a width of 0.5 cm to 15 cm.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 5, Okamoto and Atlee, in combination, disclose the pair of men's pants according to Claim 1, and further discloses wherein the band-shaped supporting element is firmly connected to the waistband along its upper edge (para. 0077).
Regarding claim 9, Okamoto and Atlee, in combination, disclose the pair of men's pants according to Claim 1, and further discloses wherein the frontal supporting part, at its respective side edges, is firmly connected at least partially to two ends of the band-shaped supporting element (sewn or bonded; para. 0076), or the band-shaped supporting element is integrally formed together with the frontal supporting part.
Regarding claim 10, Okamoto and Atlee, in combination, disclose the pair of men's pants according to Claim 1, and further discloses wherein the band-shaped supporting element and/or the frontal supporting part is elastic (at least front and rear parts 10A are elastic; see annotated figs. 5-6; para. 0063).
Regarding claim 15, Okamoto and Atlee, in combination, disclose the pair of men's pants according to Claim 1, and further discloses wherein the frontal supporting part comprises an upper edge (see fig. 5), which is flush with an upper edge of the band-shaped supporting element (see fig. 5).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2012/0186001 A1) and Atlee (US 3,517,666 A) and further in view of Loeffel (US 3,250,273 A).
Regarding claim 6, Okamoto and Atlee, in combination, disclose the pair of men's pants according to Claim 1, but does not disclose wherein the band-shaped supporting element comprises at least one recess.  However, Loeffel teaches a pair of men's pants (a male brief type garment 10; figs. 1-2, 4-5; col. 1, ll. 9-12; col. 2, ll. 37-42) comprising a band-shaped supporting element (formed by main contractile element 11, side panels 14, 15 and rear panel 13; figs. 1, 2, 4; col. 2, ll. 37-42), wherein the band-shaped supporting element comprises at least one recess (side panels 14 and 15 are bounded by diverging edges 53 and 54, converging edges 55 and 56, thereby forming recesses 59, 60 on element 11; figs. 4-6; col. 3, ll. 30-48).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the underpants as disclosed by Okamoto, with wherein the band-shaped supporting element comprises at least one recess, as taught by Loeffel, in order to permit adequate expansion for normal changes in girdles during the course of the period in which the garment is worn, without materially altering the normal constricting force of the garment (Loeffel; col. 3, ll. 40-48).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2012/0186001 A1) and Atlee (US 3,517,666 A) and further in view of Edwardsen (US 2010/0170028 A1).
	Regarding claim 11, Okamoto and Atlee, in combination, disclose the pair of men's pants according to Claim 1, but does not disclose wherein the pair of pants furthermore comprises a supporting band, which continuously extends from the backside of the pants across the sides of the pants to at least the frontal supporting part.  However, Edwardsen teaches a pair of men's pants (underwear 11 for a male person; fig. 1; para. 0037; claim 1), wherein the pair of pants furthermore comprises a supporting band (elastic band 17; fig. 5; paras. 0041-0042; claim 1), which continuously extends from a backside of the pants across lateral sides of the pants to at least a frontal supporting part (see fig. 5 and referencing figs. 1-2; paras. 0041-0042).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pants as disclosed by Okamoto, with wherein the pair of pants furthermore comprises a supporting band, which continuously extends from the backside of the pants across the sides of the pants to at least the frontal supporting part, as taught by Edwardsen, in order to provide additional support to the user's crotch portion (Edwardsen; para. 0025).
Regarding claim 12, Okamoto, Atlee and Edwardsen, in combination, disclose the pair of men's pants according to Claim 11, but Okamoto does not disclose wherein the supporting band is continuous all around, and extends from the backside of the pants across the lateral sides of the pants and across the crotch region of the pants.  However, Edwardsen teaches wherein the supporting band is continuous all around, and extends from the backside of the pants across the sides of the pants and across the crotch region of the pants (band 17 extends around the entire body in spaced relation with waistband 14; fig. 1; paras. 0025, 0037; claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pants as disclosed by Okamoto, with wherein the supporting band is continuous all around, and extends from the backside of the pants across the sides of the pants and across the crotch region of the pants, as taught by Edwardsen, in order to provide additional support to the user's crotch portion (Edwardsen; para. 0025).

    PNG
    media_image1.png
    667
    884
    media_image1.png
    Greyscale

Annotated Fig. 5 from US 2012/0186001 A1

    PNG
    media_image2.png
    600
    860
    media_image2.png
    Greyscale

Annotated Fig. 6 from US 2012/0186001 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Applicant's arguments have been considered but, as they are drawn to the newly amended limitations not previously examined, are moot in view of the newly modified ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732